Citation Nr: 1325799	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  09-15 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from July 1982 to July 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, denying the claim currently on appeal.  

In June 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida.  A transcript of the Veteran's hearing has been prepared and incorporated into his electronic paperless claims file (Virtual VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for multiple sclerosis.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran has sent in multiple copies of private medical records from the Family Medical Center and the Neurology Consultants of Northeast Wisconsin.  These records appear to suggest that the Veteran suffers from neurological symptoms that began after he sustained a laceration in 2007 and developed a subsequent infection.  They do not relate the Veteran's disability to military service, nor assign a clear diagnosis of multiple sclerosis.  Nonetheless, a July 2007 record does note a "differential diagnosis" of "MS."  This diagnosis was made within less than 4 years from the date of the Veteran's separation from active duty.  Service connection for multiple sclerosis may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within 7 years of separation from active duty.  As such, it is crucial that the Veteran be scheduled for a VA examination to clarify whether the Veteran in fact suffers from multiple sclerosis.  

In addition, the Veteran asserted in a statement received in December 2008 that the Social Security Administration (SSA) had granted his disability claim due to multiple sclerosis in October 2006.  However, a review of an October 2007 SSA decision reflects that the Veteran was in fact found to not be disabled at that time.  The records also fail to mention a diagnosis of multiple sclerosis.  Therefore, the Veteran should be asked to indicate whether he has since been approved for SSA benefits.  If so, any determination pertinent to the Veteran's subsequent claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify any additional treatment he has received for his claimed condition or any medical evidence assigning a confirmed diagnosis of multiple sclerosis.  If any additional evidence not already of record is identified, after obtaining proper consent from the Veteran, all reasonable steps should be taken to obtain this evidence and associate it with the claims file.  

2.  The Veteran should also be contacted and asked to indicate whether he has been granted SSA benefits since the October 2007 SSA denial in light of his December 2008 statement.  If so, any determination pertinent to the Veteran's claim, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Finally, the Veteran should be scheduled for a VA examination before an appropriate physician to determine whether he in fact suffers from multiple sclerosis.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination.  The examiner should perform all necessary tests and studies, and identify the proper diagnosis associated with the Veteran's symptomatology.

If it is determined that the Veteran does not suffer from multiple sclerosis, but rather a separate disability resulting in his current symptomatology, the examiner should then opine as to whether it is at least as likely as not that any identified disability manifested during, or as a result of, active military service.  

A complete rationale must be provided for all opinions offered, and the examiner should consider and discuss the Veteran's reports of in-service symptoms such as twitching of the left arm, numbness of the left arm and numbness of the toes.  

4.  The RO/AMC should then carefully review the medical opinion obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

5.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If an issue remains denied, the RO/AMC should provide the Veteran a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


